DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 04/14/2021 has been received and made of record. 
Application 17/285,254 is a 371 national stage entry of PCT/EP2019/081305, which in turn claims foreign priority to EP18206293.5, filed 11/14/2018. 
Claims 1-13 are currently pending in Application 17/285,254.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter.
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is not directed to a process, machine, manufacture or composition of matter. The claimed elements are non-structural limitations, and may be construed as comprising solely software components. Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter. Specifically, the “computer program product” is solely specified as comprising “instructions” and is therefore properly interpreted as software per se. 



Allowable Subject Matter
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, that of Kozinchik (US 2016/0234145 A1), describes a method of splitting emails and routing the relevant content to a best fit service agent along with linked reference material (Kozinchik: Paragraph [0005], “work request email received from a customer, which requests technical support and also includes a billing issue, to a workstation of a technical support agent. The database system receives the technical support agent's selection of the text about the billing issue in the original work request email. The database system creates a new work request email, which includes the text about the billing issue, creates a link in the original work request email to the new work request email, and creates another link in the new work request email to the original work request email. The database system may assign the new work request email, which includes the text about the billing issue, to a billing issues agent”, Paragraph [0018], “assigning the new work request email, which includes the text about the billing issue, to a billing issues agent based on a billing issue identifier submitted by the technical support agent. Alternatively, the database system may assign the new work request email to a billing issues agent based on the identification of key words and/or phrases in the text selected from the original work request email, such as ‘purchase’ and ‘charged.’”). Ahern (US 2013/0007144 A1) also describes a system of splitting emails and providing individual question objects (with associated answers) to different individuals. However, neither Kozinchik nor Ahern discloses the particular elements of reference document selection claimed in current claim 1 (or corresponding system claim 12). Further, no combination of Kozinchik, Ahern, and/or the other prior art of record can be relied upon to reasonably teach the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Gliozzo (US 2020/0134422 A1) describes techniques for operating a Siamese neural network to score pairwise similarity text analysis. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453